Title: To Thomas Jefferson from Edward Pole, 20 September 1804
From: Pole, Edward
To: Jefferson, Thomas


               
                  
                     May it please the President
                  
                  Philadelphia September 20. 1804
               
               In the Course of my business as an Auctioneer of Books &ca. I have obtained Fifteen Volumes of the Journals of the British House of Commons, a description of which I have hereunto annexed, I thought it was possible they might be an acquisition to the National Library at the Seat of Government; it may perhaps be a long time before such an Opportunity may offer again, I believe they were originally a part of the Library of the late Celebrated and venerable Doctor Franklin.
               The Books are in full Folio about the Size of Chambers’s Dictionary, they are in half binding not Cut, the binding is somewhat wore, but in tolerable good order, The Print k is in very good preservation, which is executed with the Letter according to the Type Founders term is English and the whole of them may be had for Fifty dollars.
               I would not have trouble the President upon this occasion, but I did not Know who was the Librarian or where else to apply
               I am with the highest Respect & Esteem The Presidents Sincere Friend and Fellow Citizen
               
                  
                     Edward Pole
                  
               
            